Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00544-CV

                                   Juan J. VILLARREAL,
                                           Appellant

                                              v.

                                     Roberto JIMENEZ,
                                          Appellee

                  From the 218th Judicial District Court, Frio County, Texas
                             Trial Court No. 12-10-00348CVF
                        Honorable Donna S. Rayes, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Roberto Jimenez, recover his costs of this appeal
from appellant, Juan J. Villarreal.

       SIGNED July 6, 2016.


                                               _____________________________
                                               Karen Angelini, Justice